FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           18-AUG-2020
                                           08:10 AM



              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellant, v.
        TIANA F.M. SAGAPOLUTELE-SILVA, Defendant-Appellee


                         CAAP-XX-XXXXXXX


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        (HONOLULU DIVISION)
                     (CASE NO. 1DTA-18-01227)


                         AUGUST 18, 2020


        LEONARD, PRESIDING JUDGE, CHAN AND WADSWORTH, JJ.


                       ORDER OF CORRECTION
                        (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Amended Opinion filed

herein on June 8, 2020, is hereby corrected as follows:

               At page 5, line 5 from top, delete the word
               "are" after the word "you" so that the sentence
               now reads:

                    and are you blind in either eye.
                    Sagapolutele-Silva answered
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


               At page 6, line 10 from bottom, replace the word
               "year" with "2007 within the parentheses so that
               the sentence now reads:

                    Hawaii Revised Statutes (HRS) § 291C-105
                    (2007) provides, in

               At page 15, line 5 from bottom, replace "605" with
               "603-604" so that the sentence now reads:

                    603-604 (1990), the United States Supreme
                    Court rejected the

               At page 15, line 2 from bottom replace the
               misspelled word "inquires" with "inquiries" so
               that the sentence now reads:

                    the "focused inquiries were necessarily
                    'attendant to' the police

               At page 21, line 2 from bottom, delete the
               quotation mark following (4th Cir. 1992)). so that
               the sentence now reads:

                    (quoting United States v. Payne, 954 F.2d
199, 202 (4th Cir. 1991)). United

          The clerk of the court is directed to incorporate the

foregoing changes in the amended opinion and take all necessary

steps to notify the publishing agency of these changes.

          DATED: Honolulu, Hawai#i, August 18, 2020.

                                    /s/ Katherine G. Leonard
                                    Associate Judge




                                2